Exhibit 10.5
 
NORTH BAY RESOURCES INC.


MASTER LOAN AND SECURITY AGREEMENT




THIS MASTER LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
December  5, 2014 by and between NORTH BAY RESOURCES INC., a Delaware
corporation (the “Debtor”), and TANGIERS INVESTORS, LP, a Delaware limited
partnership (“Secured Party”).
 
RECITALS
 
WHEREAS, commencing on December 29, 2011, through April 29, 2014, the Secured
Party has provided the Debtor with certain loans, for which the Debtor has
issued to the Secured Party a total of nine (9) convertible promissory notes
(the “Notes”);
 
WHEREAS, the current total principal amount of the loans provided by the Secured
Party to the Debtor under the Notes is $794,322.53, plus accrued interest as of
September 30, 2014 in the amount of $133,210 (collectively, the “Loans”);
 
WHEREAS, the Notes include a convertible promissory note with an effective date
of October 2, 2012, pursuant to which the Secured Party may, but is not
obligated to, lend up to $750,000 to the Debtor (the “Active Note”), of which
the Secured Party has heretofore lent to the Debtor the total principal amount
of $496,122.53, less a total of $76,800 which the Secured Party has elected to
convert into shares of the Debtor’s common stock;
 
WHEREAS, the Maturity Date (as such term is defined in the Notes) for each of
the Notes has now passed and the Notes are in default and the Secured Party has
not agreed not to take any foreclosure or collection action against the Debtor
in exchange for the agreements set forth herein; and
 
WHEREAS, the parties have agreed that the Debtor shall grant  the Secured Party
with a security interest in all of its unencumbered property as collateral for
the Loans so that the Debtor’s obligations to repay the Notes be secured by all
of the assets of the Debtor, that the Debtor shall pay the Secured Party a
forbearance fee and that the Debtor shall reduce the conversion price on a
portion of the balance of the Notes.
 
AGREEMENT
 
In consideration of the loans made by the Secured Party, the Secured Party’s
forbearance and for other good and valuable consideration, the Debtor hereby
agrees with the Secured Party as follows:
 
1. Acknowledgement of Debt and Additional Expenses.  Secured Party hereby
confirms its previous advance of approximately $794,321.53 under the Notes to
Debtor. The Debtor acknowledges and agrees:
 
(a) That it has received such advances in multiple installments and that Secured
Party has the right to demand repayment of portions thereof at any time after
March 15, 2013;
 
(b) That the Maturity Date of all of the Notes has expired and it is in default
under the Notes;
 
 
1

--------------------------------------------------------------------------------

 
 
(c) The Secured Party has heretofore elected not to foreclose on any of the
Notes nor take any collection action against the Debtor whatsoever;
 
(d) That as a result of such forebearnce, the Secured Party has incurred
additional costs, expenses and losses; and
 
(e) In consideration for the Secured Party’s advances, forbearance, expenses and
losses, and for the Secured Party’s agreement to extend the Maturity Date of the
Notes an additional twelve (12) months as set forth in Section 3 below, Debtor
hereby agrees as follows:
 
(i) to grant to the Secured Party a senior security interest in all of Debtor’s
assets as set forth in Section 2 below, subject to all of the terms and
conditions of this Agreement;
 
(ii) to pay to the Secured Party a forebearnce fee in the amount of $150,000,
which shall be and hereby is deemed to be added to the principal balance of the
Active Note; and
 
(iii) the term “Conversion Price” as such term is used in the Notes and is
applied to the first principal amount of $100,000 of any of the Notes that the
Secured Party elects to convert into shares of the Debtor’s common stock
following the date hereof, is hereby amended as follows:
 
“Conversion Price” shall be equal to 70% of the of the lowest VWAP of the
Company’s common stock during the twenty (20) consecutive trading days prior to
the date on which Holder elects to convert all or part of the Note.  If the
Company is placed on “chilled” status with The Depository Trust Company (“DTC”),
the discount shall be increased by 10% until such chill is remedied. If the
Company is not Deposits and Withdrawal at Custodian (“DWAC”) eligible through
their Transfer Agent and DTC’s Fast Automated Securities Transfer (“FAST”)
system, the discount will be increased by 5%. In the case of both, the discount
shall be a cumulative 15%. 


2. Grant of Security Interest.  To secure the Debtor’s full and timely
performance of all of the Debtor’s obligations and liabilities to the Secured
Party pursuant to the Notes (including, without limitation, Debtor’s obligation
to timely pay the principal amount of, and interest on, the Notes) (the
“Obligations”), the Debtor hereby grants to the Secured Party a senior,
continuing security interest (the “Security Interest”) in and to all of the
property described on Exhibit A to this Agreement, plus any and all other real
property, equipment, licenses, permits, intellectual property, bank accounts,
prepaid accounts, personal property, rights, interests and assets of the Debtor,
whether currently owned by the Debtor or obtained subsequent to the date hereof
(the “Collateral”).  The Security Interest shall be a first and prior security
interest in all of the Collateral.
 
3. Extension of Maturity Date. The parties hereto agree that the Maturity Date
set forth in each of the Notes is hereby extended to November 30, 2015.
 
4. Covenants.  The Debtor covenants and agrees with the Secured Party that, from
and after the date of this Agreement until the Obligations are paid in full:
 
(a) Deliveries Upon Execution. Upon execution of this Agreement, Debtor shall
deliver to the Secured Party (i) a duly executed copy of this Agreement; and
(ii) the Collateral Assignments and the UCC-1 financing Statement envisioned by
Section 2 and this Section 4.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Other Liens.  Except for the Security Interest, the Debtor is and during the
time that this Agreement is in full force and effect shall be the owner of the
Collateral and shall be the owner of the Collateral hereafter acquired free from
any adverse lien, security interest or encumbrance (other than Permitted Liens),
and the Debtor will defend the Collateral against the claims and demands of all
persons at any time claiming the same or any interest therein.  “Permitted
Liens” means (i) liens for taxes or other governmental charges not at the time
delinquent or that are being contested in good faith and appropriately reserved
for in accordance with GAAP; (ii) statutory liens of carriers, warehousemen,
mechanics, materialmen, and vendors arising by operation of law for sums not
overdue; (iii) non-exclusive licenses and sublicenses granted in the ordinary
course of the Debtor’s business and any interest or title of a licensor or under
any license or sublicense;  (iv) purchase money security interests that will be
discharged upon Debtor’s payment of the purchase price for the applicable
property; (v) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations; (vi) deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (vii) customary rights of set-off, revocation,
refund or chargeback under deposit agreements or under the Uniform Commercial
Code or common law of banks or other financial institutions where the Debtor
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business; (viii) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of the
Borrower and its Subsidiaries taken as a whole; and (ix) any liens existing on
the date of this Security Agreement as set forth on the schedule attached to
this Agreement as Exhibit B.
 
(c) Further Documentation.  At any time and from time to time, upon the written
request of the Secured Party, and at the sole expense of the Debtor, the Debtor
will promptly and duly execute and deliver such further instruments and
documents and take such further action as the Secured Party may reasonably
request for the purpose of implementing the terms and conditions of this
Agreement, as well as obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including, without
limitation, filing any collateral assignments, financing statements or
continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the liens created hereby.  The Debtor also hereby
authorizes the Secured Party to file any such financing or continuation
statement without the signature of the Debtor to the extent permitted by
applicable law.  A reproduction of this Agreement shall be sufficient as a
financing statement or as exhibit to a financing statement on form UCC-1 for
filing in any jurisdiction.
 
(d) Indemnification.  The Debtor agrees to defend, indemnify and hold harmless
the Secured Party against any and all liabilities, costs and expenses
(including, without limitation, legal fees and expenses): (i) with respect to,
or resulting from, any delay in paying, any and all excise, sales or other taxes
which may be payable or determined to be payable with respect to any of the
Collateral, (ii) with respect to, or resulting from, any delay in complying with
any law, rule, regu­lation or order of any governmental authority applicable to
any of the Collateral or (iii) in connection with any of the transactions
contemplated by this Agreement.
 
(e)  Maintenance of Records.  The Debtor will keep and maintain at its own cost
and expense reasonably satisfactory and materially complete records of the
Collateral.
 
(f) Inspection Rights.  The Secured Party shall have full access during normal
business hours, and upon reasonable prior notice, but not more than twice in any
12-month period unless an Event of Default has occurred, to all the books,
corre­spondence and other records of the Debtor relating to the Collateral, and
the Secured Party or their repre­sentatives may examine such records and make
photocopies or otherwise take extracts from such records.  The Debtor agrees to
render to the Secured Party, at the Debtor’s expense, such clerical and other
assistance as may be reasonably requested with regard to the exercise of its
rights pursuant to this paragraph.
 
 
3

--------------------------------------------------------------------------------

 
 
(g) Compliance with Laws, etc.  The Debtor will comply in all material respects
with all laws, rules, regulations and orders of any governmental authority
applicable to any part of the Collateral or to the operation of the Debtor’s
business; provided, however, that the Debtor may contest any such law, rule,
regulation or order in any reasonable manner which does not, in the reasonable
opinion of the Debtor, adversely affect the Secured Party’s rights or the
priority of their liens on the Collateral.
 
(h) Payment of Obligations.  The Debtor will pay promptly when due all taxes,
assessments and governmental charges or levies imposed upon the Collateral or
with respect to any of its income or profits derived from the Collateral, as
well as all claims of any kind (including, without limitation, claims for labor,
materials and supplies) against or with respect to the Collateral, except that
no such charge need be paid if (i) the validity of such charge is being
contested in good faith by appropriate pro­ceedings, (ii) such proceedings do
not involve any material danger of the sale, forfeiture or loss of any of the
Collateral or any interest in the Collateral and (iii) such charge is adequately
reserved against on the Debtor’s books in accordance with generally accepted
accounting principles.
 
(i) Limitation on Liens on Collateral.  The Debtor will not create, incur or
permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any lien or claim on or to the Collateral,
other than the Security Interest and Permitted Liens, and will defend the right,
title and interest of the Secured Party in and to any of the Collateral against
the claims and demands of all other persons.
 
(j) Limitations on Dispositions of Collateral.  The Debtor will not sell,
transfer, lease or otherwise dispose of any of the Collateral, or attempt, offer
or contract to do so (collectively, a “Transfer”), except for: (i) Transfers of
inventory in the ordinary course of business; (ii) Transfers of worn-out or
obsolete equipment; or (iii) a grant of a license to its products and related
documentation in the ordinary course of business.
 
(k) Further Identification of Collateral.  The Debtor will furnish to the
Secured Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Secured Party may reasonably request, all in reasonable
detail.
 
5. Secured Parties’ Appointment as Attorney-in-Fact.
 
(a) Powers. The Debtor hereby appoints the Secured Party, and any officer or
agent of the Secured Party, with full power of substitution, as its
attorney-in-fact with full irrevocable power and authority in the place of the
Debtor and in the name of the Debtor or in their own name, from time to time in
the Secured Party’ discretion so long as an Event of Default has occurred and is
continuing, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any instrument which may be
necessary or desirable to accomplish the purposes of this Agreement.  Without
limiting the foregoing, so long as an Event of Default has occurred and is
continuing, the Secured Party shall have the right, without notice to, or the
consent of, the Debtor, to do any of the following on the Debtor’s behalf:
 
(i) to pay or discharge any taxes or liens levied or placed on or threatened
against the Collateral;
 
 
4

--------------------------------------------------------------------------------

 
 
(ii) to direct any party liable for any payment under any of the Collateral to
make payment of any and all amounts due or to become due thereunder directly to
the Secured Party or as the Secured Party directs;
 
(iii) to ask for or demand, collect, and receive payment of and receipt for, any
payments due or to become due at any time in respect of or arising out of any
Collateral;
 
(iv) to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to enforce any right in respect of
any Collateral;
 
(v) to defend any suit, action or proceeding brought against the Debtor with
respect to any Collateral;
 
(vi) to settle, compromise or adjust any suit, action or proceeding described in
subsection (v) above and, to give such discharges or releases in connection
therewith as the Secured Party may deem appropriate;
 
(vii) to assign any patent right included in the Collateral of Debtor (along
with the goodwill of the business to which any such patent right pertains),
throughout the world for such term or terms, on such conditions, and in such
manner, as the Secured Party shall in their sole discretion determine; and
 
(viii) generally, to sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral, and to take, at the Secured
Party’ option and the Debtor’s expense, any actions which the Secured Party deem
necessary to pro­tect, preserve or realize upon the Collateral and the Secured
Party’ liens on the Collateral and to carry out the intent of this Agreement, in
each case to the same extent as if the Secured Party were the absolute owner of
the Collateral for all purposes.
 
The Debtor hereby ratifies whatever actions the Secured Party shall lawfully do
or cause to be done in accordance with this Section 5.  This power of attorney
shall be a power coupled with an interest and shall be irrevocable.
 
(b) No Duty on Secured Party’s Part.  The powers conferred on the Secured Party
by this Section 5 are solely to protect the Secured Party’s interests in the
Collateral and shall not impose any duty upon it to exercise any such
powers.  The Secured Party shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither the
Secured Party nor its general partner or any of the general partner’s managers,
officers, directors, employees or agents shall, in the absence of willful
misconduct or gross negligence, be responsible to the Debtor for any act or
failure to act pursuant to this Section 5.
 
6. Performance by Secured Party’s of Debtor’s Obligations.  If the Debtor fails
to per­form or comply with any of its agreements or covenants contained in this
Agreement and the Secured Party, after giving notice of its intention to do so
to the Debtor, perform or comply, or otherwise cause performance or compliance,
with such agreement or covenant in accordance with the terms of this Agreement,
then the reasonable expenses of the Secured Party incurred in connection with
such performance or compliance shall be payable by the Debtor to the Secured
Party on demand and shall constitute Obligations secured by this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
7. Representation and Warranties.  Each of the parties represents and warrants
to the other parties as follows, acknowledging that the other party is relaying
on such representations and warranties in consenting to and entering into this
Agreement:
 
(a) The party has the authority to enter into this Agreement and to perform all
of the party’s obligations and duties hereunder. The person signing this
Agreement on behalf of the party has full authority to do so. The party has
obtained all authorizations and consents necessary for the party to enter into
and perform its duties and obligations hereunder, including all consents and
authorizations required by its organizational and charter documents, by law or
by any contact to which it is a party or by which it is bound or in any legal
proceedings to which it is a party.
 
(b) The party has carefully read this Agreement, understands the content and the
consequences of this Agreement and enters into this Agreement as the party’s
free act, with advice of legal counsel or the waiver of the opportunity to
obtain such advice. In entering into this Agreement, the party is relying on the
party’s own judgment, belief and knowledge, and not by any representation or
agreements not set forth herein regarding the contents of this Agreement by any
parties or anyone representing them.
 
(c) Neither the party’s entry into this Agreement nor its performance of its
duties and obligations under this Agreement will constitute a breach of or
violate its Articles of Incorporation or bylaws or constitute a breach of or an
event of default under any agreement or instrument to which such party is a
party or by which it or any of its material assets are bound, or constitute a
breach of any law applicable to such party or any governmental or court order by
which such party or any of its material assets are bound or to which it or they
are subject.
 
(d) Debtor has good, valid and marketable title to all of its material assets,
free and of all claims, liens and encumbrances not listed on the attached
Exhibit B, and all of such assets are in good order and repair and/or are
otherwise suitable for the use to which they are currently put and are proposed
to be put in the operation of Debtor’s business.
 
(e) Debtor is not a party to any pending arbitration proceeding, lawsuit or
governmental investigation or proceeding or any other similar proceeding and
knows of no reasonable basis for any such proceeding.
 
8. Remedies.  If an Event of Default has occurred and is continuing, the Secured
Party may exercise, in addition to all other rights and remedies granted to them
in this Agreement and in any other instrument or agreement relating to the
Obli­gations, all rights and remedies of a secured party under the California
Uniform Commercial Code, as amended from time to time (the “Code”).  Without
limiting the foregoing, the Secured Party, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law) to or upon the Debtor or any other person (all of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances collect, receive, appropriate and realize upon any or all of
the Collateral, and/or may sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver any or all of the Collateral (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of a Secured
Party or elsewhere upon such terms and conditions as the Secured Party may deem
advisable, for cash or on credit or for future delivery without assumption of
any credit risk.  The Secured Party shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase all or any part of the Collateral so sold, free of any
right or equity of redemption in the Debtor, which right or equity is hereby
waived or released.  The Secured Party shall apply the net proceeds of any such
collection, recov­ery, receipt, appropriation, realization or sale, after
deducting all reasonable expenses incurred therein or connection with the care
or safekeeping of any of the Collateral or in any way relating to the Collateral
or the rights of the Secured Party under this Agreement (including, without
limitation, reasonable attorneys’ fees and expenses) to the payment in whole or
in part of the Obligations, in such order as the Secured Party may elect, and
only after such application and after the payment by the Secured Party of any
other amount required by any provision of law, need the Secured Party account
for the surplus, if any, to the Debtor.  To the extent permitted by applicable
law, the Debtor waives all claims, damages and demands it may acquire against
the Secured Party arising out of the exercise by the Secured Party of any of
their rights hereunder.  If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least ten (10) days before such sale or other
disposition.  The Debtor shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to pay the
Obligations and the fees and disbursements of any attorneys employed by the
Secured Party to collect such deficiency.
 
 
6

--------------------------------------------------------------------------------

 
 
9. Limitation on Duties Regarding Preservation of Collateral.  The sole duty of
a Secured Party with respect to the custody, safekeeping and preservation of the
Collateral, under Sec­tion 9-207 of the Code or otherwise, shall be to deal with
it in the same manner as such Secured Party deals with similar property for its
own account.  Neither the Secured Party nor its general partner nor any of its
general partner’s managers, any of their directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Debtor or otherwise.
 
10. Powers Coupled with an Interest.  All authorizations and agencies contained
in this Agreement with respect the Collateral are irrevocable and powers coupled
with an interest.
 
11. No Waiver; Cumulative Remedies.  The Secured Party shall not by any act
(except by a written instrument pursuant to Section 12(a) hereof), delay,
indulgence, and omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any default under the Notes or in any
breach of any of the terms and conditions of this Agreement.  No failure to
exercise, nor any delay in exercising, on the part of the Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Secured Party of any right or remedy
under this Agreement on any one occasion shall not be construed as a bar to any
right or remedy, which the Secured Party would otherwise have on any subsequent
occasion.  The rights and remedies provided in this Agreement are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.
 
12. Miscellaneous.
 
(a) Amendments and Waivers. Any term of this Agreement may be amended with the
written consent of the Debtor and of the Secured Party.  Notwithstanding the
foregoing or any other provision of this Agreement, no amendment or waiver that
adversely affects a Secured Party in a manner different from all of the Secured
Party may be effected without the written consent of such Secured Party.  Any
amendment or waiver effected in accordance with this Section 12(a) shall be
binding upon the parties and their respective successors and assigns.
 
(b) Transfer; Successors and Assigns.  The terms and conditions of this
Agreement shall be binding upon the Debtor and its successors and assigns and
inure to the benefit of each Secured Party and its successors and
assigns.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(c) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California in all respects
as such laws are applied to agreements among California residents entered into
and performed entirely within California, without regard to the conflict of laws
principles thereof.  Any legal proceeding brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts, located in San Diego or in the federal courts
located in Los Angeles, in the State of California. Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such Service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. THE PARTIES TO THIS AGREEMENT HEREBY WAIVE THEIR RIGHT TO A
TRIAL BY JURY WITH RESPECT TO DISPUTES ARISING UNDER THIS AGREEMENT AND THE
RELATED AGREEMENTS AND CONSENT TO A BENCH TRIAL WITH THE APPROPRIATE JUDGE
ACTING AS THE FINDER OF FACT.
 
(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
 
(e) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(f) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the Debtor
or the Secured Party at their respective address set forth below or at such
other address or electronic mail address as the Debtor or such Secured Party may
designate by ten (10) days advance written notice to the other parties hereto.
 
To Secured Party:
 
Tangiers Investors, LP
c/o Robert Papiri


501 W Broadway, Suite 800
San Diego, CA 92101
Email: admin@tangierscapital.com
Facsimile: 619-566-2011




To Debtor:


North Bay Resources Inc.
2120 Bethel Road
Lansdale, PA 19446
Email:                                                      
Facsimile:                                               
 
 
8

--------------------------------------------------------------------------------

 
 
(g) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
(h) Entire Agreement. This Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof as a complete and final integration hereof, and any and
all other written or oral agreements existing between the parties hereto
concerning such subject matter are expressly canceled.
 
The Debtor and Secured Parties have caused this Master Loan and Security
Agreement to be duly executed and delivered as of the date first above written.
 


 
DEBTOR:


NORTH BAY RESOURCES INC.






By: /s/ Perry
Leopold                                                              
Name: Perry Leopold
Title:  CEO


SECURED PARTY:


TANGIERS INVESTORS, LP a
Delaware limited partnership


 


 
By:/s/ Michael Sobeck___________________
Name: TANGIERS CAPITAL, LLC,
a Delaware limited liability company
Its: General Partner
 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DESCRIPTION OF COLLATERAL
 
All undefined terms used in this Exhibit A shall have the meaning ascribed
thereto in the Master Loan and Security Agreement to which this Exhbit A is
attached.
 
The Collateral shall consist of all personal property of Debtor, whether
presently existing or hereafter created, written, produced or acquired,
including, but not limited to:
 
(a) All goods and equipment now owned or hereafter acquired, including without
limitation, all machinery, equipment, fixtures, vehicles (including motor
vehicles and trailers), and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;
 
(b) All inventory, now owned or hereafter acquired, including without
limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Debtor’s custody or possession or in transit
and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and Debtor’s
books relating to any of the foregoing;
 
(c) All contract rights and general intangibles now owned or hereafter acquired,
including, without limitation, goodwill, trademarks, servicemarks, trade styles,
trade names, patents, patent applications, leases, license agreements, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer discs, software, computer
source code, computer tapes, literature, reports, catalogs, design rights,
income tax refunds, payments of insurance and rights to payment of any kind;
 
(d) All now existing and hereafter arising accounts, accounts receivable,
contract rights, royalties, license rights, mining rights, drilling rights,
property leases, and all other forms of obligations and/or rights owing to
Debtor arising out of the sale or lease of goods, or property, the licensing of
technology or the rendering of services by Debtor, whether or not earned by
performance, and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Debtor and
Debtor’s books relating to any of the foregoing;
 
(e) All documents, cash, deposit accounts, securities, letters of credit,
certificates of deposit, instruments and chattel paper now owned or hereafter
acquired and Debtor’s books relating to the foregoing;
 
(f) All patents and patent applications, domestic or foreign, including but not
limited to patent rights, all licenses relating to any of the foregoing and all
income and royalties with respect to any licenses, all rights to sue for past,
present or future infringement thereof, all rights arising therefrom and
pertaining thereto and all reissues, divisions, continuations, renewals,
extensions and continuations in-part thereof; all copyrights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work thereof, whether published or unpublished, now
owned or hereafter acquired; all trade secret rights, including all rights to
unpatented inventions, know-how, operating manuals, license rights and
agreements and confidential information, now owned or hereafter acquired; all
mask work or similar rights available for the protection of semiconductor
devices, now owned or hereafter acquired; all claims for damages by way of any
past, present and future infringement of any of the foregoing;
 
 
A-1

--------------------------------------------------------------------------------

 
 
(g) Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds thereof; and
 
(h) Without limiting any of the foregoing, the collateral shall also include all
of the Debtor’s rights and interests in the following:
 
(i) The Debtor’s right and interests in (x) the joint venture known as the Ruby
Gold JV created pursuant to that certain Joint Venture Agreement dated January
9, 2014, and entered into by and between the Debtor and Ruby Gold, Inc., a
California corporation; (y) as the Fraser River Project located near Lytton,
British Columbia; and (z) the Faser River Project JV; and
 
(iii)           All of the following mining properties:
 
Core Tenure #
Property Name
Location
Map Number
Good To Date
966629
MT WASHINGTON
Vancouver Island, BC
092F
2016/jul/18
603844
CORONATION
Slocan, BC
082F
2015/may/25
1016826
MONTE CRISTO
Lillooet River, BC
092G
2015/jan/09
575965
TULAMEEN PLATINUM
Tulameen, BC
092H
2016/jul/06
545980
FRASER RIVER PROJECT
Lytton, BC
092I
2022/feb/20
689765
ZEBALLOS GOLD
Vancouver Island, BC
092E
2016/jun/15
837557
RACHEL
Salmo, BC
082F
2015/feb/10
941210
GOLD HILL
Salmo. BC
082F
2015/mar/28
542206
WILLA
Slocan, BC
082F
2018/jan/30
1018506
CRESCENT REE
Crescent Valley, BC
082F
2018/apr/17
759842
CHERRY GOLD
Cherryville, BC
082L
2015/feb/17
938569
LYNX
Vernon, BC
082L
2015/feb/17
1026292
TOR
Tulameen, BC
092H
2015/feb/26
1018120
TRUAX
Gold Bridge, BC
092J
2015/mar/28
992322
LOUGHBOROUGH GOLD
Loughborough Inlet, BC
092K
2015/jun/01
1021498
PINNACLE GOLD
Pilldolla Creek, BC
092K
2015/feb/06
611903
LANCERS MOUNTAIN
Lancers Mountain, BC
092N
2015/jan/25
695204
ARGO GOLD
Tatlayako Lake, BC
092N
2015/jan/06
623083
PINE VANADIUM
Pine River Valley, BC
093O
2015/feb/23
674404
ZIPPA MTN
Iskut, BC
104B
2015/jan/05
843389
NEW ESKAY CREEK
Eskay Creek, BC
104B
2015/jan/03

 
provided however, that notwithstanding the foregoing, the Collateral shall not
include (i) any of the equipment or property located at the Debtor’s offices and
leased premises, which property and equipment is owned by the owner of the
leased premises, (ii) any intent-to-use United States trademark application for
which an amendment to allege use or statement of use has not been filed and
accepted by the United States Patent and Trademark Office (provided that each
such intent-to-use application shall be considered Collateral immediately and
automatically upon such filing and acceptance), or (iii) any contract, license,
permit or other general intangible which by its terms cannot be pledged,
transferred or assigned, or to the extent that granting a security interest
therein would result in a breach or default under the contract, license, permit
or general intangible (in each case after giving effect to Sections 9-406(d),
9-407(a), 9-408(a) or 9-409 of the Uniform Commercial Code (or any successor
provision or provisions) or any other applicable law).
 
 
A-2

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Permitted Liens
 


 
1.           Mortgage granted against the Ruby Mine in favor of Ruby Development
Company, a California partnership.
 
 
 
 
 
B-1

--------------------------------------------------------------------------------

 